Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-5, 8, 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Swanson US 2009/0007517 A1 (hereinafter ‘Swanson’).
In regard to claims 1 and 16, Swanson teaches a wall siding system (fig. 10) for siding a wall surface (316), the system comprising: 
a plurality of supports (304) for being mounted to the wall surface;
a plurality of modules (302) for being mounted to the supports and arranged in a column thereby covering the wall surface (fig. 8 and 10), each module defining top and bottom ends, outer and inner surfaces and opposite lateral sides, wherein the inner face interfaces with the wall surface (see fig. 10, the inner face interfaces with the wall surface by means of the support and because they face each other). 
In regard to claim 2, Swanson teaches the claimed invention wherein the modules comprise horizontally elongated panels (fig. 8-9).
In regard to claim 3, Swanson teaches the claimed invention wherein the bottom end of a given upper module of the column engages the top end of the next lower module of the column (see fig. 10 –Note that the bottom end engages the top end of the other module by resting on top of it).
In regard to claim 4, Swanson teaches the claimed invention wherein the top end is fastened to the wall surface ( via top bracket 310 -see fig. 10).
In regard to claim 5, Swanson teaches the claimed invention wherein the top end defines a top end inner face for engaging the wall surface (see fig. 10, note that the top end inner face is engaging the wall via the support, however it is also fully capable of engaging the wall directly –Note that the claim does not positively recite the inner face directly engaging the wall), and a top end outer face that is engaged by the bottom end of the next upper module (as seen in the figures), the top inner face comprises a spacer (502aa –fig. 18) for providing a space with the wall surface and the top end inner face. Note that the embodiment of fig. 18 is simply for illustration of the spacers and attaches to the wall in the same manner as the one in fig. 10 (see last sentence of [0091]). 
In regard to claim 8, Swanson teaches the claimed invention wherein the inner face of the module is spaced apart from the wall surface when the module is mounted thereto thereby providing a channel therebetween (see fig. 10). 
Alternatively,
Claim(s) 1, 3, 9, 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Loper et al. US 8,590,249 B1 (hereinafter ‘Loper’).
In regard to claims 1 and 16, Loper teaches a wall siding system (see Background of the invention) for siding a wall surface, the system comprising: 
a plurality of supports (10) for being mounted to the wall surface;
a plurality of modules (20) for being mounted to the supports and arranged in a column thereby covering the wall surface (fig. 3), each module defining top (120) and bottom (104) ends, outer and inner surfaces and opposite lateral sides, wherein the inner face (part of 120 facing the wall) interfaces with the wall surface. 
In regard to claim 3, Loper teaches the claimed invention wherein the bottom end of a given upper module of the column engages the top end of the next lower module of the column (see fig. 3).
In regard to claim 9, Loper teaches the claimed invention wherein the inner face comprises an inner mounting element (126) for being mounted to the support. 
In regard to claim 11, Loper teaches the claimed invention wherein the support member comprises an upwardly extending configuration (note that element 126 extends upwardly) and the inner mounting element comprises a downwardly extending configuration (as seen in fig. 3).
In regard to claim 31, Loper teaches  wall module for a wall siding system (see col. 1, ln. 13), the module comprising: 
top and bottom ends, outer and inner surfaces and opposite lateral sides (seen in fig. 3), wherein the inner face interfaces with the wall surface (fig. 3) and is spaced (at 104) therefrom and comprises a mounting element (126) to be mounted to a support (note that the support is not part of the claimed subject matter, nevertheless Loper teaches a support shown in black in 
In regard to claim 33, Loper teaches the claimed invention wherein the bottom end of a given upper module of the column engages the top end of the next lower module of the column (see fig. 3).

Alternatively,
Claim(s) 1, 14, 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mitchell et al. US 8,596,000 B2 (hereinafter ‘Mitchell’).
In regard to claims 1, Mitchell teaches a wall siding system (see Abstract) for siding a wall surface, the system comprising: 
a plurality of supports (170) for being mounted to the wall surface;
a plurality of modules (100) for being mounted to the supports and arranged in a column thereby covering the wall surface (fig. 8), each module defining top (114) and bottom (122) ends, outer and inner surfaces and opposite lateral sides (see fig. 5), wherein the inner face (see fig. 8) interfaces with the wall surface. 
In regard to claims 14 and 15, Mitchell teaches the claimed invention further comprising at least one corner connector (500) being mounted to a corner formed by a pair of the modules being adjacently arranged about a corner of the wall (see fig. 9), the pair of . 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-7 and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Loper in view of Wolf US 8,042,309 B2 (hereinafter ‘Wolf).
In regard to claims 5 and 35, Loper teaches the claimed invention wherein the top end defines a top end inner face for engaging the wall surface (portion of 120 facing the wall), and a top end outer face (at 114) that is engaged by the bottom end of the next upper module (as seen in fig. 3).
Loper fails to teach the top inner face comprises a spacer. 
Wolf teaches a panel system for a wall surface (see fig. 2) wherein an inner surface of the panel module comprises a spacer (52).

In regard to claim 6, the combination of Loper/Wolf teaches the claimed invention wherein the top end of the panel comprises a rearward extension defining the top end inner face, as seen in fig. 3, portion 120 of Loper extends towards the rear.
In regard to claim 7, the combination of Loper/Wolf teaches the claimed invention wherein the bottom end comprises a rearward extension (114) defining a bottom end inner face for engaging the top end outer face (see fig. 3 of Loper).

Claims 10, 32 is rejected under 35 U.S.C. 103 as being unpatentable over Loper 
In regard to claim 10, Loper teaches the claimed invention wherein at least one of the inner mounting element and the support comprise deformable and resilient material. It is noted that Loper discloses its siding is made of plastic material. It is well known in the art that plastic materials are deformable and resilient, thus would have been obvious that the siding deforms and is resilient so that it can be properly accommodated at the time of installation. 
In regard to claim 32, Loper teaches an assembly of siding attached to a building as disclosed in its background of the invention. Thus one of ordinary skill in the art would have found it obvious that the modules are elongated panels as siding is notoriously well known in the art for being presented in elongated panels as such shape facilitates covering of large areas.

Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Loper in view of Holmes US 2003/0038222 A1 (hereinafter ‘Holmes’).
In regard to claims 12 and 13, Loper does not teach the support and inner mounting elements as claimed.  
Holmes teaches a securing assembly comprising a support (2) as claimed in claim 12, and an inner mounting element (5) as claimed in claim 13.
One of ordinary skill in the art looking to improve the attachment means of Loper’s siding, would have found it obvious to look at Holmes securing mechanism (being a securing mechanism between two parallel surfaces) and implement it in the assembly of Loper so as to provide a readily and easily installing and adjusting of the siding.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAOLA AGUDELO whose telephone number is (571)270-7986. The examiner can normally be reached 8AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian E Glessner can be reached on 571-272-6754. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAOLA AGUDELO/             Primary Examiner, Art Unit 3633